Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 1 of 28 Page ID #:1




  1   John P. Kristensen (SBN 224132)
  2   Jesenia A. Martinez (SBN 316969)
      Jacob J. Ventura (SBN 315491)
  3   KRISTENSEN LLP
  4   12540 Beatrice Street, Suite 200
      Los Angeles, California 90066
  5   Telephone: 310-507-7924
  6   Facsimile: 310-507-7906
      john@kristensenlaw.com
  7   jesenia@kristensenlaw.com
  8   jacob@kristensenlaw.com

  9   Attorneys for Plaintiff

 10              THE UNITED STATES DISTRICT COURT
 11       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 12   DASHAWN CROSBY, an             ) Case No.:
 13   individual,                    )
                                     ) COLLECTIVE ACTION
 14                     Plaintiff,   )
 15           vs.                    )
                                     ) COMPLAINT FOR DAMAGES
 16   KING HENRY VIII, INC., a       ) 1. Failure to Pay Minimum Wage,
 17   California Corporation; RENATA )    29 U.S.C. § 206;
      HEINDL, an individual;         ) 2. Failure to Pay Overtime Wages,
 18   SAMANTHA SANSON, an            )    29 U.S.C. § 207;
 19   individual; SAMANTHA SANSON ) 3. Unlawful Taking of Tips,
      CONSULTING, Inc., a California )    29 U.S.C. § 203; and
 20   Corporation;; DOE MANAGERS 1- ) 4. Unfair Competition in Violation of
 21   3; and DOES 4-100, inclusive,  )    Cal. Bus. & Prof. Code §§ 17200, et
                                     )    seq.
 22                    Defendants.   )
 23                                  )
                                     )
 24                                  )
 25                                  )
                                     )
 26
                                     )
 27                                  )
                                     ) DEMAND FOR JURY TRIAL
 28
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                         –1–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 2 of 28 Page ID #:2




  1          Plaintiff DASHAWN CROSBY (“Plaintiff”), individually and on behalf of
  2   all other similarly situated, alleges the following upon information and belief,
  3   based upon investigation of counsel, published reports, and personal knowledge:
  4   I.     NATURE OF THE ACTION
  5          1.     Plaintiff alleges causes of action against defendants King Henry
  6   VIII, Inc. (“Defendant” or “King Henry VIII”), a California Limited Liability
  7   Company, RENATA HEINDL (“Defendant” or “Heindl”), an individual,
  8   SAMANTHA SANSON, an individual, SAMANTHA SANSON
  9   CONSULTING, a California Corporation, DOE MANAGERS 1-3, and DOES 4-
 10   100, inclusive (collectively, “Defendants”) for damages due to Defendants
 11   evading the mandatory minimum wage and overtime provisions of the Fair Labor
 12   Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and illegally absconding with
 13   Plaintiff’s tips.
 14          2.     As a result of Defendants’ violations, Plaintiff seeks to recover all
 15   tips kept by the employer, liquidated damages, interest, and attorneys’ fees and
 16   costs pursuant to the FLSA.
 17          3.     These causes of action arise from Defendants’ willful actions while
 18   Plaintiff was employed by Defendants from approximately 2015 through 2017.
 19   During her time being employed by Defendants, Plaintiff was denied minimum
 20   wage payments and denied overtime as part of Defendants’ scheme to classify
 21   Plaintiff and other dancers/entertainers as “independent contractors.” As the
 22   Department of Labor explained in a recent Administrative Interpretation:
 23
                  Misclassification of employees as independent contractors is
 24
                  found in an increasing number of workplaces in the United
 25               States, in part reflecting larger restructuring of business
 26               organizations. When employers improperly classify
                  employees as independent contractors, the employees may
 27               not receive important workplace protections such as the
 28               minimum wage, overtime compensation, unemployment
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –2–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 3 of 28 Page ID #:3



                  insurance, and workers’ compensation. Misclassification
  1
                  also results in lower tax revenues for government and an
  2               uneven playing field for employers who properly classify
  3               their workers. Although independent contracting
                  relationships can be advantageous for workers and
  4               businesses, some employees may be intentionally
  5               misclassified as a means to cut costs and avoid compliance
                  with labor laws.1
  6
  7          As alleged in more detail below, that is exactly what Defendants are, and
  8   were at all times relevant, doing.
  9          4.     Plaintiff worked at Defendants’ principal place of business located at
 10   13443 Crenshaw Boulevard, Hawthorne, California 90250.
 11          5.     King Henry VIII failed to pay Plaintiff minimum wages and
 12   overtime wages for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of
 13   the FLSA.
 14          6.     Defendants’ conduct violates the FLSA, which requires non-exempt
 15   employees to be compensated for their overtime work at a rate of one and one-
 16   half (1 ½) times their regular rate of pay. See 29 U.S.C. § 207(a).
 17          7.     Furthermore, Defendants’ practice of failing to pay tipped
 18   employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
 19   provision. See 29 U.S.C. § 206.
 20          8.     Plaintiff brings a collective action to recover the unpaid overtime
 21   compensation and minimum wage owed to her individually and on behalf of all
 22   other similarly situated employees, current and former, of Defendants in
 23   California. Members of the Collective Action are hereinafter referred to as
 24   “FLSA Class Members.”
 25          9.     As a result of Defendants’ violations, Plaintiff and the FLSA Class
 26
 27   1
          See DOL Admin. Interp. No. 2015-1, available at
 28       http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –3–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 4 of 28 Page ID #:4




  1   Members seek to recover double damages for failure to pay minimum wage,
  2   overtime liquidated damages, interest, and attorneys’ fees.
  3    II.   VENUE AND JURISDICTION
  4          10.   This Court has jurisdiction over the subject matter of this action
  5   under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.SC. §
  6   201, et seq. Plaintiff’s state law claim for relief are within the supplemental
  7   jurisdiction of the Court pursuant to 28 U.S.C. § 1367(a).
  8          11.   Venue is proper in this District because at least fifty (50) percent of
  9   all known Defendants reside in Los Angeles County. Further, venue is proper in
 10   this District because all or a substantial portion of the events forming the basis of
 11   this action occurred in this District. Defendants’ club is located in this District
 12   and Plaintiff worked in this District.
 13          12.   Plaintiff has satisfied all conditions precedent, if any, to the filing of
 14   this suit.
 15   III.   PARTIES
 16          13.   Plaintiff is an individual adult resident of the State of California.
 17   Furthermore, Plaintiff was employed by Defendants and qualifies as an
 18   “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her
 19   consent to this action is attached hereto as Exhibit 1.
 20          14.   The FLSA Class Members are all current and former exotic
 21   dancers/entertainers who worked at King Henry VIII located at 13443 Crenshaw
 22   Boulevard, Hawthorne, California 90250 at any time starting three (3) years
 23   before this Complaint was filed, up to the present.
 24          15.   King Henry VIII is a California Limited Liability Company with its
 25   principal place of business at 13443 Crenshaw Boulevard, Hawthorne, California
 26   90250. At all times mentioned herein, King Henry VIII was an “employer” or
 27   “joint employer” of Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d) and (g).
 28   King Henry VIII may be served via its agent for service of process Renata
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –4–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 5 of 28 Page ID #:5




  1   Heindle, 13443 Crenshaw Boulevard, Hawthorne, California 902507.
  2         16.    Heindle was/is the main manager who executed the policies
  3   regarding payment to dancers/entertainers and management of
  4   dancers/entertainers, including Plaintiff. Heindle is also the owner of King Henry
  5   VIII and resides in Los Angeles County, California at 40 Santa Catalina Driver,
  6   Rancho Palos Verdes, California 90275.
  7         17.    Heindle acted directly or indirectly on behalf of King Henry VIII,
  8   and, at all times mentioned herein was an “employer” or “joint employer” of
  9   Plaintiff within the meaning of the FLSA. She exerted operational and
 10   management control over King Henry VIII, including day to day management.
 11   He is the only member of the LLC and frequently present at, owned, directed,
 12   controlled and managed the operations at King Henry VIII. She also controlled
 13   the nature, pay structure, and employment relationship of Plaintiff and the FLSA
 14   Class Members. Barnes had at all times relevant to this lawsuit, the authority to
 15   hire and fire employees at King Henry VIII, the authority to direct and supervise
 16   the work of employees, the authority to sign on the business’ checking accounts,
 17   including payroll accounts, and the authority to make decisions regarding
 18   employee compensation and capital expenditures. Additionally, she was
 19   responsible for the day-to-day affairs of King Henry VIII. In particular, she was
 20   responsible for determining whether King Henry VIII complied with the FLSA.
 21         18.    Samantha Sanson was/is the main manager who executed the
 22   policies regarding payment to dancers/entertainers and management of
 23   dancers/entertainers, including Plaintiff. Sanson is also the owner of defendant
 24   Samantha Sanson Consulting, Inc., a California Corporation. Sanson resides in
 25   Los Angeles County, California at 58 Saddleback Road, Rolling Hills, California
 26   90274. (Samantha Sanson and Samantha Sanson Consulting, Inc. are referred to
 27   herein collectively as “Sanson”).
 28        19. Sanson acted directly or indirectly on behalf of King Henry VIII,
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             –5–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 6 of 28 Page ID #:6




  1   and, at all times mentioned herein was an “employer” or “joint employer” of
  2   Plaintiff within the meaning of the FLSA. She exerted operational and
  3   management control over King Henry VIII, including day to day management.
  4   She also controlled the nature, pay structure, and employment relationship of
  5   Plaintiff and the FLSA Class Members. Sanson had at all times relevant to this
  6   lawsuit, the authority to hire and fire employees at King Henry VIII, the authority
  7   to direct and supervise the work of employees, the authority to sign on the
  8   business’ checking accounts, including payroll accounts, and the authority to
  9   make decisions regarding employee compensation and capital expenditures.
 10   Additionally, she was responsible for the day-to-day affairs of King Henry VIII.
 11   In particular, she was responsible for determining whether King Henry VIII
 12   complied with the FLSA.
 13         20.    DOE MANAGERS 1-3 are the managers/owners who control the
 14   policies and enforce the policies related to employment at King Henry VIII.
 15         21.    At all material times, Defendants have been an enterprise in
 16   commerce or in the production of goods for commerce within the meaning of 29
 17   U.S.C. § 203(r)(1) of the FLSA because they have had employees at their club
 18   engaged in commerce their club which has travelled in interstate commerce.
 19   Moreover, because of Defendants’ interrelated activities, they function in
 20   interstate commerce. 29 U.S.C. § 203(s)(1).
 21         22.    Furthermore, Defendants have had, and continue to have, an annual
 22   gross business volume in excess of the statutory standard.
 23         23.    At all material times during the three (3) years prior to the filing of
 24   this action, Defendants categorized all dancers/entertainers employed at King
 25   Henry VIII as “independent contractors” and have failed and refused to pay
 26   wages or compensation to such dancers/entertainers. Plaintiff was an individual
 27   employee who engaged in commerce or in the production of goods for commerce
 28   as required by 29 USC §§ 206-207.
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –6–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 7 of 28 Page ID #:7




  1         24.    The true names, capacities or involvement, whether individual,
  2   corporate, governmental or associate, of the Defendants named herein as DOES 4
  3   through 100, inclusive are unknown to Plaintiff who therefore sues said
  4   Defendants by such fictitious names. Plaintiff prays for leave to amend this
  5   Complaint to show their true names and capacities when the same have been
  6   finally determined. Plaintiff is informed and believes, and upon such information
  7   and belief alleges thereon, that each of the Defendants designated herein as DOE
  8   is negligently, intentionally, strictly liable or otherwise legally responsible in
  9   some manner for the events and happenings herein referred to, and negligently,
 10   strictly liable intentionally or otherwise caused injury and damages proximately
 11   thereby to Plaintiff, as is hereinafter alleged.
 12         25.    Plaintiff is informed and believes that, at all relevant times herein,
 13   Defendants engaged in the acts alleged herein and/or condoned, permitted,
 14   authorized, and/or ratified the conduct of its employees and agents, and other
 15   Defendants and are vicariously or strictly liable for the wrongful conduct of its
 16   employees and agents as alleged herein.
 17         26.    Plaintiff is informed and believes, and on that basis alleges that, each
 18   of the Defendants acted, in all respects pertinent to this action, as the agent or
 19   employee of each other, and carried out a joint scheme, business plan, or policy in
 20   all respect thereto and, therefore, the acts of each of these Defendants are legally
 21   attributable to the other Defendants, and that these Defendants, in all respects,
 22   acted as employer and/or joint employers of Plaintiff in that each of them
 23   exercised control over her wage payments and control over her duties.
 24         27.    Plaintiff is informed and believes, and on that basis alleges that, at all
 25   relevant times, each and every Defendant has been the agent, employee,
 26   representative, servant, master, employer, owner, agent, joint venture, and alter
 27   ego of each of the other and each was acting within the course and scope of his or
 28   her ownership, agency, service, joint venture and employment.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                –7–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 8 of 28 Page ID #:8




  1         28.    At all times mentioned herein, each and every Defendant was the
  2   successor of the other and each assumes the responsibility for the acts and
  3   omissions of all other Defendants.
  4   IV.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
  5                             (AGAINST ALL DEFENDANTS)
  6         A.     FACTUAL ALLEGATIONS
  7         29.    Defendants operate an adult-oriented entertainment facility located
  8   at 13443 Crenshaw Boulevard, Hawthorne, California 90250. At all times
  9   mentioned herein, Defendants were “employer(s)” or “joint employer(s)” of
 10   Plaintiff. The picture below depicts the outside f the club:
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27         30.    At all times during the four (4) years prior to the filing of the instant
 28   action, Defendants categorized all dancers/entertainers employed by Defendants
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –8–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 9 of 28 Page ID #:9




  1   as “independent contractors” and have failed and refused to pay wages to such
  2   dancers.
  3          31.      At all times relevant to this action, Defendants exercised a great deal
  4   of operational and management control over the subject club, particularly in the
  5   areas of terms and conditions of employment applicable to dancers and
  6   entertainers.
  7          32.      Plaintiff began working as a dancer for Defendants in 2015 and
  8   continued through approximately 2017.
  9          33.      The primary duty of a dancer/entertainer is to dance and entertain
 10   customers, and give them a good experience. Specifically, a dancer/ entertainer
 11   performs stage and table dances, and entertains customers on an hourly basis.
 12          34.      Stated differently, dancers/entertainers dance on stage, perform table
 13   dances, and entertain customers in VIP rooms, all while nude or semi-nude.
 14          35.      Plaintiff worked and performed at the adult-oriented entertainment
 15   facility multiple shifts per week. Plaintiff was an integral part of Defendants’
 16   business which operated solely as an adult-oriented entertainment facility
 17   featuring nude or semi-nude female dancers/ entertainers.
 18          36.      Defendants did not pay dancers/ entertainers on an hourly basis.
 19          37.      Defendants exercised significant control over Plaintiff during her
 20   shifts and would demand that Plaintiff stay to 4:00 a.m. or 6:00 a.m. if she
 21   worked.
 22          38.      Defendants set prices for all VIP performances.
 23          39.      Defendants set the daily cover charge for customers to enter the
 24   facility and had complete control over which customers were allowed in the
 25   facility.
 26          40.      Defendants controlled music for Plaintiff’s performances.
 27          41.      Defendants controlled the means and manner in which Plaintiff
 28   could perform.
           COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 –9–
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 10 of 28 Page ID #:10




   1         42.    Defendants placed Plaintiff on a schedule.
   2         43.    Defendants had the authority to suspend, fine, fire, or otherwise
   3   discipline entertainers for non-compliance with their rules regarding dancing.
   4         44.    Defendants actually suspended, fined, fired, or otherwise disciplined
   5   entertainers for non-compliance with their rules regarding dancing.
   6         45.    Although Defendant allowed dancers/entertainers to choose their
   7   own costumes, Defendants reserved the right to decide what a particular
   8   entertainer was allowed to wear on the premises. In order to comply with King
   9   Henry VIII’s dress and appearance standards, Plaintiff typically expended
  10   approximately one (1) hour of time each shift getting ready for work without
  11   being paid any wages for such time getting ready.
  12         46.    Plaintiff was compensated exclusively through tips from Defendants'
  13   customers. That is, Defendants did not pay Plaintiff whatsoever for any hours
  14   worked at their establishment.
  15         47.    Defendants also required Plaintiff to share her tips with Defendants
  16   and other non-service employees who do not customarily receive tips, including
  17   the managers, disc jockeys, and the bouncers.
  18         48.    Defendants are in violation of the FLSA’s tipped-employee
  19   compensation provision, 29 U.S.C. § 203(m), which requires employers to pay a
  20   tipped employee a minimum of $2.13 per hour. Defendants also violated 29
  21   U.S.C. § 203(m) when they failed to notify Plaintiff about the tip credit
  22   allowance (including the amount to be credited) before the credit was utilized.
  23   That is, Defendants’ exotic dancers/entertainers were never made aware of how
  24   the tip credit allowance worked or what the amounts to be credited were.
  25   Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
  26   Plaintiff to retain all of her tips and instead required that she divide her tips
  27   amongst other employees who do not customarily and regularly receive tips.
  28   Because Defendants violated the tip-pool law, Defendants lose the right to take a
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 10 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 11 of 28 Page ID #:11




   1   credit toward minimum wage.
   2         49.    Defendants exercised significant control over Plaintiff through
   3   written and unwritten policies and procedures. Defendants had visibly posted in
   4   the employees’ locker room the written employee rules for late arrivals and early
   5   leaves and the corresponding fees for which performers would be responsible.
   6         50.    King Henry VIII provided and paid for all advertising and marketing
   7   efforts undertaken on behalf of King Henry VIII.
   8         51.    King Henry VIII paid for the building used by King Henry VIII,
   9   maintenance of the facility, the sound system, stages, lights, beverage and
  10   inventory used at the facility.
  11         52.    Defendants made all hiring decisions regarding wait staff, security,
  12   entertainers, managerial and all other employees on the premises.
  13         53.    King Henry VIII’s opportunity for profit and loss far exceeded
  14   Plaintiff’s opportunity for profit and loss from work at King Henry VIII.
  15         54.    Nude dancing is an integral part of King Henry VIII’s operations.
  16   King Henry VIII’s advertising and logo prominently displays nude dancing for its
  17   customers. King Henry VIII is well known as a “strip club.”
  18         55.    King Henry VIII needs dancers/ entertainers to successfully and
  19   profitably operate the King Henry VIII business model.
  20         56.    The position of dancer/entertainer requires no managerial skill of
  21   others.
  22         57.    The position of dancer/entertainer requires little other skill or
  23   education, formal or otherwise.
  24         58.    The only requirements to become an entertainer at King Henry VIII
  25   are “physical attributes” and the ability to dance seductively. Plaintiff did not
  26   have a formal interview but instead was glanced over “up and down” and
  27   participated in a brief audition by the manager before being offered an
  28   employment opportunity. The amount of skill required is more akin to an
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 11 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 12 of 28 Page ID #:12




   1   employment position than that of a typical independent contractor. Defendants do
   2   not require prior experience as an entertainer or any formal dance training as a
   3   job condition or prerequisite to employment. Defendants do not require the
   4   submission of an application or a resume as part of the hiring process. In fact,
   5   Plaintiff has little or no formal dance training and experience before auditioning
   6   to dance at King Henry VIII.
   7         59.    Defendants failed to maintain records of wages, fines, fees, tips and
   8   gratuities and/or service charges paid or received by dancers/entertainers.
   9         60.    Plaintiff was not paid an hourly minimum wage or any hourly wage
  10   or salary despite being present at Defendants’ facility and required to work and
  11   entertain its customers at any time during an eight-plus (8+) hour work shift.
  12         61.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times
  13   the regular minimum wage rate for any hours worked despite being present at
  14   Defendants’ facility and required to work and entertain its customers for longer
  15   than eight (8) hours per shift.
  16         62.    Plaintiff was not paid an hourly minimum wage for the typical one
  17   (1) hour of time expended prior to each shift to get ready for work, including
  18   applying makeup and hair, and to comply with Defendants’ dress and appearance
  19   standards. Plaintiff estimates that she spent approximately five hundred U.S.
  20   Dollars ($500.00) annually on makeup, hair-related expenses, and outfits.
  21         63.    Plaintiff was not paid an hourly minimum wage for the time she was
  22   required to wait at King Henry VIII until the premises and the parking lot were
  23   cleared of customers.
  24         64.    The FLSA Class Members had the same pay structure and were
  25   under the same controls as Plaintiff.
  26         65.    Plaintiff and FLSA Class Members would work over forty (40)
  27   hours in some weeks each worked for Defendants.
  28         66. Defendants have never paid Plaintiff and FLSA Class Members any
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 12 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 13 of 28 Page ID #:13




   1   amount as wages whatsoever, and have instead unlawfully required Plaintiff and
   2   FLSA Class Members to pay them for the privilege of working.
   3         67.     The only source of monies received by Plaintiff (and the class she
   4   seeks to represent) relative to her employment with Defendants came in the form
   5   of gratuities received directly from customers, a portion of which Plaintiff and
   6   the FLSA Class Members were required to pay to Defendants.
   7         68.     Although Plaintiff and FLSA Class Members are required to and do
   8   in fact frequently work more than forty (40) hours per workweek, they are not
   9   compensated at the FLSA mandated time-and-a-half rate for hours in excess of
  10   forty (40) per workweek. In fact, they receive no compensation whatsoever from
  11   Defendants and thus, Defendants violate the minimum wage requirement of
  12   FLSA. See 29 U.S.C. § 206.
  13         69.     Defendants' method of paying Plaintiff in violation of the FLSA was
  14   willful and was not based on a good faith and reasonable belief that its conduct
  15   complied with the FLSA. Defendants misclassified Plaintiff with the sole intent
  16   to avoid paying her in accordance to the FLSA; the fees and fines described
  17   herein constitute unlawful “kickbacks” to the employer within the meaning of the
  18   FLSA, and Plaintiff is entitled to restitution of such fines and fees.
  19         70.     Plaintiff and the FLSA Class Members who worked at King Henry
  20   VIII performed precisely the same job duties - dancing and entertaining at King
  21   Henry VIII.
  22         71.     Plaintiff and the FLSA Class Members who worked at King Henry
  23   VIII during the applicable limitations period(s) were subject to the same work
  24   rules established by the Defendants as identified above.
  25         72.     Plaintiff and the FLSA Class Members at King Henry VIII were
  26   subject to the terms and conditions of employment and the same degree of
  27   control, direction, supervision, promotion and investment imposed or performed
  28   by Defendants.
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 13 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 14 of 28 Page ID #:14




   1            73.   Plaintiff and the FLSA Class Members at King Henry VIII during
   2   the applicable limitations period(s) were subject to the same across-the-board,
   3   uniformly applied corporate policy mandated by Defendants.
   4            74.   Plaintiff and the FLSA Class Members at King Henry VIII, during
   5   the applicable limitations period, were subject to the same fees and fines imposed
   6   by Defendants.
   7            75.   As a result of Defendants’ across-the-board, standard operating
   8   procedure of mischaracterizing dancers/entertainers as “independent contractors”
   9   and their consequent failure to pay any wages or compensation whatsoever, it is a
  10   certainly that numerous other current and former dancers and entertainers who
  11   worked at King Henry VIII during the applicable limitations period would elect
  12   to participate in this action if provided notice of same.
  13            76.   Upon information and belief, more than one hundred (100) dancers
  14   and entertainers have worked at King Henry VIII during the three (3) to five (5)
  15   years prior to the filing of this action.
  16            77.   Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of
  17   persons she seeks to represent, and will adequately represent the interests of the
  18   class.
  19            78.   Plaintiff has hired Counsel experienced in class actions and in
  20   collective actions under 29 U.S.C. § 216(b) who will adequately represent the
  21   class.
  22            79.   Defendants failed to keep records of tips, gratuities and/or service
  23   charges paid to Plaintiff or any other dancer/entertainer and failed to maintain
  24   and furnish wage statements to Plaintiff.
  25            80.   Federal law mandates that an employer is required to keep for three
  26   (3) years all payroll records and other records containing, among other things, the
  27   following information:
  28
                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                   – 14 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 15 of 28 Page ID #:15




   1         a.    The time of day and day of week on which the employees’ work
   2               week begins;
   3         b.    The regular hourly rate of pay for any workweek in which overtime
   4               compensation is due under section 7(a) of the FLSA;
   5         c.    An explanation of the basis of pay by indicating the monetary
   6               amount paid on a per hour, per day, per week, or other basis;
   7         d.    The amount and nature of each payment which, pursuant to
   8               section 7(e) of the FLSA, is excluded from the “regular rate”;
   9         e.    The hours worked each workday and total hours worked each
  10               workweek;
  11         f.    The total daily or weekly straight time earnings or wages due for
  12               hours worked during the workday or workweek, exclusive of
  13               premium overtime compensation;
  14         g.    The total premium for overtime hours. This amount excludes the
  15               straight-time earnings for overtime hours recorded under this section;
  16         h.    The total additions to or deductions from wages paid each pay period
  17               including employee purchase orders or wage assignments;
  18         i.    The dates, amounts, and nature of the items which make up the total
  19               additions and deductions;
  20         j.    The total wages paid each pay period; and
  21         k.    The date of payment and the pay period covered by payment.
  22   29 C.F.R. 516.2, 516.5.
  23         81.   Defendants have not complied with federal law and have failed to
  24   maintain such records with respect to Plaintiff and the FLSA Class Members.
  25   Because Defendants’ records are inaccurate and/or inadequate, Plaintiff and the
  26   FLSA Class Members can meet their burden under the FLSA by proving that
  27   they, in fact, performed work for which they were improperly compensated, and
  28   produce sufficient evidence to show the amount and extent of their work “as a
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 15 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 16 of 28 Page ID #:16




   1   matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens
   2   Pottery Co., 328 U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on
   3   notice that she intends to rely on Anderson to provide the extent of her unpaid
   4   work.
   5           B.    INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
   6           82.   In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the U.S. Court
   7   of Appeals for the Ninth Circuit held that individuals can be liable for FLSA
   8   violations under an expansive interpretation of “employer.” Id. at 1088. The
   9   FLSA defines “employer” as “any person acting directly or indirectly in the
  10   interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The
  11   Ninth Circuit stated that the definition of “employer” under FLSA is not limited
  12   by the common law concept of “employer” but “is to be given an expansive
  13   interpretation in order to effectuate the FLSA’s broad remedial purposes.”
  14           83.   Where an individual exercises “control over the nature and structure
  15   of the employment relationship,” or “economic control” over the relationship,
  16   that individual is an employer within the meaning of the FLSA, and is subject to
  17   liability. Lambert v. Ackerley,180 F.3d 997 (9th Cir. 1999). The Ninth Circuit
  18   highlighted factors related to “economic control,” which included ownership
  19   interest, operational control of significant aspects of the day-to-day functions, the
  20   power to hire and fire employees, determine salaries, and the responsibility to
  21   maintain employment records.
  22           84.   Heindl and Sanson are individually liable for failing to pay Plaintiff
  23   her wages. The actual identities of DOE Managers 1-3 and DOES 4 through 100
  24   are unknown at this time.
  25    V.     COLLECTIVE ACTION ALLEGATIONS
  26           85.   Plaintiff hereby incorporates by reference and re-alleges each and
  27   every allegation set forth in each and every preceding paragraph as though fully
  28   set forth herein.
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 16 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 17 of 28 Page ID #:17




   1         86.    Plaintiff brings this action as an FLSA collective action pursuant to
   2   29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
   3   Defendants as exotic dancers/entertainers at any time during the three (3) years
   4   prior to the commencement of this action to present.
   5         87.    Plaintiff has actual knowledge that the FLSA Class Members have
   6   also been denied overtime pay for hours worked over forty(40) hours per
   7   workweek and have been denied pay at the federally mandated minimum wage
   8   rate. That is, Plaintiff worked with other dancers at King Henry VIII. As such,
   9   she has firsthand personal knowledge of the same pay violations throughout
  10   Defendants’ club. Furthermore, other exotic dancers/entertainers at Defendants’
  11   club King Henry VIII have shared with her similar pay violation experiences as
  12   those described in this Complaint.
  13         88.    Other employees similarly situated to the Plaintiff work or have
  14   worked at King Henry VIII but were not paid overtime at the rate of one and one-
  15   half (1½) their regular rate when those hours exceeded forty (40) hours per
  16   workweek. Furthermore, these same employees were denied pay at the federally
  17   mandated minimum wage rate.
  18         89.    Although Defendants permitted and/or required the FLSA Class
  19   Members to work in excess of forty (40) hours per workweek, Defendants have
  20   denied them full compensation for their hours worked over forty (40).
  21   Defendants have also denied them full compensation at the federally mandated
  22   minimum wage rate.
  23         90.    FLSA Class Members perform or have performed the same or
  24   similar work as the Plaintiff.
  25         91.    FLSA Class Members regularly work or have worked in excess of
  26   forty (40) hours during a workweek.
  27         92.    FLSA Class Members regularly work or have worked and did not
  28   receive minimum wage.
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 17 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 18 of 28 Page ID #:18




   1         93.    FLSA Class Members are not exempt from receiving overtime
   2   and/or pay at the federally mandated minimum wage rate under the FLSA.
   3         94.    As such, FLSA Class Members are similar to Plaintiff in terms of
   4   job duties, pay structure, misclassification as independent contractors and/or the
   5   denial of overtime and minimum wage.
   6         95.    Defendants’ failure to pay overtime compensation and hours worked
   7   at the minimum wage rate required by the FLSA results from generally
   8   applicable policies or practices, and does not depend on the personal
   9   circumstances of the FLSA Class Members.
  10         96.    The experiences of the Plaintiff, with respect to her pay, are typical
  11   of the experiences of the FLSA Class Members.
  12         97.    The specific job titles or precise job responsibilities of each FLSA
  13   Class Member does not prevent collective treatment.
  14         98.    All FLSA Class Members, irrespective of their particular job
  15   requirements, are entitled to overtime compensation for hours worked in excess
  16   of forty (40) during a workweek.
  17         99.    All FLSA Class Members, irrespective of their particular job
  18   requirements, are entitled to compensation for hours worked at the federally
  19   mandated minimum wage rate.
  20         100. Although the exact number of damages may vary among FLSA
  21   Class Members, the damages for the FLSA Class Members can be easily
  22   calculated by a simple formula. The claims of all FLSA Class Members arise
  23   from a common nucleus of facts. Liability is based on a systematic course of
  24   wrongful conduct by the Defendant that caused harm to all FLSA Class
  25   Members.
  26   ///
  27   ///
  28   ///
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 18 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 19 of 28 Page ID #:19




   1          101. As such, Plaintiff brings her FLSA claims as a collective action on
   2   behalf of the following class:
   3            All of Defendants’ current and former exotic
   4            dancers/entertainers who worked at the King Henry VIII
   5            located in Hawthorne, California at any time starting three (3)
   6            years before this Complaint was filed.
   7    VI.   CAUSES OF ACTION
   8                             FIRST CAUSE OF ACTION
   9     FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA, 29 U.S.C. § 206
  10               (By Plaintiff Individually and on Behalf of the Collective
  11                                Against All Defendants)
  12          102. Plaintiff hereby incorporates by reference and re-alleges each and
  13   every allegation set forth in each and every preceding paragraph as though fully
  14   set forth herein.
  15          103. Defendants are engaged in “commerce” and/or in the production of
  16   “goods” for “commerce” as those terms are defined in the FLSA.
  17          104. Defendants operate an enterprise engaged in commerce within the
  18   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  19   in commerce, and because its annual gross volume of sales made is more than
  20   five hundred thousand U.S. Dollars ($500,000).
  21          105. Defendants failed to pay Plaintiff the minimum wage in violation of
  22   29 U.S.C. § 206.
  23          106. Based upon the conduct alleged herein, Defendants knowingly,
  24   intentionally and willfully violated the FLSA by not paying Plaintiff the
  25   minimum wage under the FLSA.
  26          107. Throughout the relevant period of this lawsuit, there is no evidence
  27   that Defendants’ conduct that gave rise to this action was in good faith and based
  28   on reasonable grounds. In fact, Defendants continued to violate the FLSA long
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 19 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 20 of 28 Page ID #:20




   1   after they learned that their misclassification scheme and compensation policies
   2   were illegal.
   3          108. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
   4   from Defendants, minimum wage compensation and an equal amount in the
   5   form of liquidated damages, as well as reasonable attorneys’ fees and costs of the
   6   action, including interest, pursuant to 29 U.S.C. § 216(b).
   7                           SECOND CAUSE OF ACTION
   8    FAILURE TO PAY OVERTIME WAGES PURSUANT TO THE FLSA, 29 U.S.C. § 207
   9               (By Plaintiff Individually and on Behalf of the Collective
  10                                Against All Defendants)
  11          109. Plaintiff hereby incorporates by reference and re-alleges each and
  12   every allegation set forth in each and every preceding paragraph as though fully
  13   set forth herein..
  14          110. Each Defendant is an “employer” or “joint employer” of Plaintiff
  15   within the meaning of the FLSA, 29 U.S.C. § 203(d).
  16          111. Defendants are engaged in “commerce” and/or in the production of
  17   “goods” for “commerce” as those terms are defined in the FLSA.
  18          112. Defendants operate an enterprise engaged in commerce within the
  19   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  20   in commerce, and because its annual gross volume of sales made is more than five
  21   hundred thousand U.S. Dollars ($500,000.00).
  22          113. Defendants failed to pay Plaintiff the applicable overtime wage for
  23   each hour in excess of forty (40) during each workweek in which she worked in
  24   violation of 29 U.S.C. § 207.
  25          114. Based upon the conduct alleged herein, Defendants knowingly,
  26   intentionally and willfully violated the FLSA by not paying Plaintiff the overtime
  27   wage required under the FLSA.
  28         115. Throughout the relevant period of this lawsuit, there is no evidence
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 20 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 21 of 28 Page ID #:21




   1   that Defendants’ conduct that gave rise to this action was in good faith and based
   2   on reasonable grounds. In fact, Defendants continued to violate the FLSA long
   3   after they learned that their misclassification scheme and compensation policies
   4   were unlawful.
   5         116. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
   6   from Defendants, overtime wage compensation and an equal amount in the form
   7   of liquidated damages, as well as reasonable attorneys’ fees and costs of the
   8   action, including interest, pursuant to 29 U.S.C. § 216(b).
   9                            THIRD CAUSE OF ACTION
  10      UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
  11               (By Plaintiff Individually and on Behalf of the Collective
  12                                Against All Defendants)
  13         117. Plaintiff hereby incorporates by reference and re-alleges each and
  14   every allegation set forth in each and every preceding paragraph as though fully
  15   set forth herein.
  16         118. Plaintiff customarily and regularly received more than thirty U.S.
  17   Dollars ($30.00) a month in tips and therefore is a tipped employee as defined in
  18   the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
  19         119. At all relevant times, each Defendant is an “employer” or joint
  20   employer of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).
  21         120. Defendants are engaged in “commerce” and/or in the production of
  22   “goods” for “commerce” as those terms are defined in the FLSA.
  23         121. Defendants operate an enterprise engaged in commerce within the
  24   meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  25   in commerce, and because its annual gross volume of sales made is more than five
  26   hundred thousand U.S. Dollars ($500,000).
  27         122. Under TIPA:
  28
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 21 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 22 of 28 Page ID #:22



                    [a]n employer may not keep tips received by its
   1                employees for any purpose including allowing managers
   2                or supervisors to keep any portion of employees’ tips,
                    regardless of whether or not it takes a tip credit.
   3
             29 U.S.C. § 203.
   4
             123. Defendants kept a portion of tips paid to Plaintiff by Defendants’
   5
       customers in the form of fees, fines, mandatory charges and other payments to
   6
       management, house moms, disc jockeys, and floor men in violation of TIPA.
   7
             124. Defendants required Plaintiff to participate in an illegal tip pool,
   8
       which included employees who do not customarily and regularly receive tips, and
   9
       do not have more than a de minimis, if any, interaction with customers leaving the
  10
       tips (such as the Club DJs, security, and management). See U.S. Dep’t of Labor,
  11
       Wage and Hour Division, “Fact Sheet # 15: Tipped employees under the Fair
  12
       Labor Standards Act (FLSA).”
  13
             125. The contribution the Defendants required Plaintiff to make after each
  14
       shift was arbitrary and capricious and the distribution was not agreed to by
  15
       Plaintiff other dancers; but rather, was imposed upon Plaintiff and other dancers.
  16
             126. By requiring Plaintiff to pool her tips with club management,
  17
       including the individual Defendants named herein, Defendants “retained” a
  18
       portion of the tips received by Plaintiff in violation of the FLSA.
  19
             127. Defendants did not make any effort, let alone a “good faith” effort, to
  20
       comply with the FLSA as it relates to compensation owed to Plaintiff.
  21
             128. At the time of their illegal conduct, Defendants knew or showed
  22
       reckless disregard that the tip-pool which they required Plaintiff to contribute
  23
       included non-tipped employees and, therefore, was statutorily illegal. In spite of
  24
       this, Defendants willfully failed and refused to pay Plaintiff the proper amount of
  25
       the tips to which she was entitled.
  26
             129. Defendants’ willful failure and refusal to pay Plaintiff the tips she
  27
       earned violates the FLSA.
  28
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 22 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 23 of 28 Page ID #:23




   1         130. Defendants kept a portion of tips paid to Plaintiff by Defendants’
   2   customers in the form of fees, fines, mandatory charges and other payments to
   3   management, house moms, disc jockeys, and door men in violation of TIPA.
   4         131. As a result of the acts and omissions of the Defendants as alleged
   5   herein, and pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to
   6   damages in the form of all misappropriated tips, plus interest; as liquated
   7   damages, an amount equal to all misappropriated tips, mandatory attorneys’ fees,
   8   costs, and expenses.
   9                             FOURTH CAUSE OF ACTION
  10                          UNFAIR COMPETITION IN VIOLATION OF
  11                       CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
  12                          (By Plaintiff and on behalf of the Class
  13                                 Against All Defendants)
  14         132. Plaintiff hereby incorporates by reference and re-alleges each and
  15   every allegation set forth in each and every preceding paragraph as though fully
  16   set forth herein.
  17         133. Cal. Bus. & Prof. Code § 17200 defines “unfair competition” to
  18   include any unlawful business practice.
  19         134. Cal. Bus. & Prof. Code §17204 allows a person who has lost money
  20   or property as a result of unfair competition to bring an action for restitution of
  21   money or property acquired from him or her by means of unfair competition.
  22         135. The FLSA prohibits employers to divert any part of an employee’s
  23   wages and overtime wages, including tips and gratuity, to itself.
  24         136. In violation of these requirements, as set forth above, Defendants
  25   violated 29 U.S.C. § 203 by forcing Plaintiff and the FLSA Class Members to
  26   participate in an invalid tip-pool with employees who typically do not receive
  27   tips. Additionally, Defendants forced Plaintiff to use portions of her tip wages to
  28   pay Defendant managers as well as “house fees” and other fees and fines.
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 23 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 24 of 28 Page ID #:24




   1          137. In violation of these requirements, as set forth above, Defendants
   2   violated 29 U.S.C. § 206 and 29 U.S.C. § 207 by failing to pay Plaintiff and the
   3   FLSA Class Members minimum wages and overtime wages.
   4          138. As a result of Defendants’ above-alleged unlawful business practices,
   5   Plaintiff and the FLSA Class Members have lost monies and property by means
   6   of unfair competition.
   7          139. In violation of these requirements, as set forth above, Defendants
   8   compelled Plaintiff to patronize King Henry VIII.
   9          140. In violation of these requirements, as set forth above, Defendants
  10   failed to pay Plaintiff overtime wages for hours that she worked.
  11          141. In violation of these requirements, as set forth above, Defendants
  12   failed to pay Plaintiff minimum wages for the hours that she worked.
  13          142. In violation of these requirements, as set forth above, Defendants
  14   failed to indemnify business expenses to Plaintiff.
  15          143. As a result of Defendants’ above-alleged unlawful business practices,
  16   Plaintiff has lost monies and property by means of unfair competition.
  17          144. Pursuant to Cal. Bus. & Prof. Code § 17204, Plaintiff seeks an order
  18   of restitution for all monies and property that Defendants have acquired from her
  19   by means of unfair competition from the forced tip pooling.
  20          145. Plaintiff is seeking minimum wages, overtime wages, forced tips and
  21   other restitutionary relief under this equitable cause of action for the four years
  22   prior to filing this lawsuit.
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
             COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 24 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 25 of 28 Page ID #:25




   1                              PRAYER FOR RELIEF
   2         WHEREFORE, Plaintiff requests of this Court the following relief:
   3               1. For compensatory damages according to proof at trial of at least
   4                  $100,000 for jurisdictional purposes;
   5               2. For special damages according to proof at trial;
   6               3. For restitution of unpaid monies;
   7               4. For attorneys’ fees;
   8               5. For costs of suit incurred herein;
   9               6. For statutory penalties;
  10               7. For civil penalties;
  11               8. For pre-judgment interest;
  12               9. For post-judgement interest;
  13               10.For general damages in an amount to be proven at trial;
  14               11.For declaratory relief;
  15               12.For injunctive relief; and
  16               13.For such other and further relief as the tribunal may deem just and
  17                  proper.
  18
  19   Dated: December 27, 2019                          KRISTENSEN LLP
  20
                                                         /s/ John P. Kristensen
  21                                                     John P. Kristensen
                                                         Jesenia A. Martinez
  22
                                                         Jacob J. Ventura
  23                                                     Attorneys for Plaintiff
  24
  25
  26
  27
  28
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 25 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 26 of 28 Page ID #:26




   1                            DEMAND FOR JURY TRIAL
   2         Plaintiff hereby demands a trial by jury for all such triable claims.
   3
       Dated: December 27, 2019                         KRISTENSEN LLP
   4
   5                                                    /s/ John P. Kristensen
                                                        John P. Kristensen
   6                                                    Jesenia A. Martinez
   7                                                    Jacob J. Ventura
                                                        Attorneys for Plaintiff
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
            COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 26 –
Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 27 of 28 Page ID #:27




                         EXHIBIT 1
DocuSign Envelope ID: F9B50320-87C5-4520-92BD-678E67A3E596
         Case 2:19-cv-10921-CBM-MRW Document 1 Filed 12/27/19 Page 28 of 28 Page ID #:28
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                            CONSENT FORM FOR WAGE CLAIM

            Printed Name: Dashawn Crosby


            1.        I consent and agree to be represented by Kristensen LLP and Hughes
            Ellzey, LLP and to pursue my claims of unpaid overtime and/or minimum wage
            through the lawsuit filed against my employer under the Fair Labor Standards Act
            and/or applicable state laws.



            2.        I intend to pursue my claim individually, unless and until the court certifies
            this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.



            3.       If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.

                                                                         12/7/2019
            (Signature) __________________________ (Date Signed) _____________________
                        Dashawn Crosby




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
